Exhibit 10.1

ASSIGNMENT AND LICENSE AGREEMENT

This ASSIGNMENT AND LICENSE AGREEMENT (this “Agreement”) is made effective as of
March 16, 2006 (the “Effective Date”) by and between BÂRRX Medical, Inc., a
Delaware corporation with a place of business at 540 Oakmead Parkway, Sunnyvale,
California 94085 (“BÂRRX”) and Curon Medical, Inc., a Delaware corporation with
a place of business at 46117 Landing Parkway, Fremont, California 94538
(“Curon”). BÂRRX and Curon are each referred to herein by name or, individually,
as a “Party” or, collectively, as “Parties”.

BACKGROUND

A. Curon owns or controls certain patent rights pertaining to the ablation of
tissue in and around the gastrointestinal tract.

B. BÂRRX is in the business of manufacturing medical devices designed to treat
certain gastrointestinal disorders or conditions by ablating tissue in and
around the gastrointestinal tract.

C. BÂRRX desires to obtain and Curon desires to grant an assignment of the
Assigned Patents (as defined below) and a license under the Licensed Patents (as
defined below), all on the terms and conditions set forth herein below.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

The following capitalized terms shall have the following meanings as used in
this Agreement:

1.1 “‘206 Patent” means United States Patent No. 6,872,206, corresponding
European Patent Application No. 05077167.4, and any other foreign counterpart
that may be filed having claims limited to the BÂRRX Field, and any reissue,
reexamination or extension thereof.

1.2 “Affiliate” means any Person which is directly or indirectly controlling,
controlled by or under common control of a Party, only for so long as such
control exists. As used in this Section 1.2, “control” means: (i) in the case of
any corporate Person, direct or indirect ownership of fifty percent (50%) or
more of the stock having the right to vote for the election of directors,
(ii) in the case of any non-corporate Person, direct or indirect ownership of
fifty percent (50%) or more of the equity or income interest, or (iii) in the
case of any Person, the direct or indirect ownership or control (by contract,
operation of Law or otherwise) of the power to direct the management and
policies of such Person.

1.3 “Assigned Patents” means the ‘206 Patent and any and all New ‘206 Patents.



--------------------------------------------------------------------------------

1.4 “BÂRRX Field” means methods and/or apparatuses for (i) the ablation of any
tissue where such ablation commences at the mucosal surface of the tissue
(including, but not limited to, epithelium, lamina propria, muscularis mucosae,
submucosa, muscularis propria, adventitia, Barrett’s esophagus, squamous
epithelium, columnar epithelium, neoplastic tissue, vascular tissue and
glandular epithelium) in the gastrointestinal tract (including, but not limited
to, the alimentary tract, digestive tract, oral cavity, pharynx, esophagus,
stomach, pylorus, small intestine, large intestine, sigmoid colon, rectum and
anus), and/or (ii) the ablation of vascular tissue, in each case using any
energy sources, including, but not limited to, radiofrequency energy and
cryotherapy. The BÂRRX Field specifically includes, but is not limited to,
present and future methods and/or apparatuses, including BÂRRX, Stellartech or
other ablation devices, sizing balloons and generators, for the treatment of
Barrett’s esophagus. The BÂRRX Field specifically excludes the Excluded Field.

1.5 “Control” means, as to a particular Patent, possession by Curon or its
Affiliate of the power and authority, whether arising by ownership, license or
other authorization to grant and authorize under such Patent the right, license
or sublicense, as applicable, within the scope granted to BÂRRX in this
Agreement. “Controlled” and “Controlling” have their correlative meanings.

1.6 “Excluded Field” means methods and/or apparatuses not included in the BÂRRX
Field, including, but not limited to those used for or useful in the ablation of
any tissue for the purpose of treating: (a) dyspepsia, other than via mucosal
ablation only; (b) fecal incontinence; (c) gastroesophageal reflux disease,
other than the treatment of Barrett’s esophagus; (d) gastroparesis;
(e) hemorrhoids; (f) hiatal hernia; (g) obesity, other than via mucosal ablation
only; (h) sphincter dysfunction, other than the treatment of Barrett’s
esophagus; or (i) urinary incontinence.

1.7 “Existing Curon Patents” means the present and currently pending Patents
Controlled by Curon or its Affiliates as of the Effective Date, as listed in
Schedule 1.7. Existing Curon Patents shall not include any Patent Controlled by
Curon that is filed by Curon after the Effective Date of this Agreement.

1.8 “Law” means, individually and collectively, any and all laws, ordinances,
rules, directives and regulations of any kind whatsoever of any governmental or
regulatory authority.

1.9 “Licensed Patents” means the Existing Curon Patents and the New BÂRRX Field
Patents.

1.10 “New ‘206 Patents” means any and all continuations and divisionals of the
‘206 Patent, whether existing now or in the future anywhere in the world, that
(i) claim priority under 35 U.S.C. § 120 to the ‘206 Patent through U.S. Patent
Application Ser. No. 10/963,025 or a 35 U.S.C. § 120 continuing application
thereof, and (ii) have claims that are limited to the BÂRRX Field, together with
all foreign counterparts of such applications, all patents issuing on any of the
preceding applications, and any reissue, reexamination or extension of any of
the foregoing in the BÂRRX Field. A listing of the New ‘206 Patents shall be
maintained in Schedule 1.10.

 

- 2 -



--------------------------------------------------------------------------------

1.11 “New BÂRRX Field Patents” means any and all new patent applications
anywhere in the world that (i) claim priority to at least one of the Existing
Curon Patents or one of the Other Patents (as defined in Section 3.1.5) under 35
U.S.C. § 120 and (ii) claim inventions within the BÂRRX Field and any patents
issuing therefrom in the BÂRRX Field. A listing of the New BÂRRX Field Patents
shall be maintained in Schedule 1.11.

1.12 “Patent” means any of the following, whether existing now or in the future
anywhere in the world: (i) any issued patent, including inventor’s certificates,
utility model, substitutions, extensions, confirmations, reissues,
re-examination, renewal or any like governmental grant for protection of
inventions; and (ii) any pending application for any of the foregoing, including
any continuation, divisional, substitution, additions, continuations-in-part,
provisional and converted provisional applications.

1.13 “Person” means any individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, incorporated association,
joint venture or similar entity or organization, including a government or
political subdivision, department or agency of a government.

1.14 “Prosecution and Maintenance” means, with respect to a specific Patent, the
preparation, filing for, prosecution, maintenance thereof and the conduct of
interferences, re-examinations, reissues, oppositions or requests for patent
term extensions with respect thereto; “Prosecute and Maintain” shall have the
correlative meaning.

1.15 “Third Party” means any Person other than Curon or BÂRRX, or their
respective Affiliates.

ARTICLE 2

ASSIGNMENT

2.1 Assignment to BÂRRX. Curon hereby assigns, transfers and conveys to BÂRRX
any and all of Curon’s right, title and interest in and to the Assigned Patents
and the inventions disclosed therein as described in Sections 1.1 and 1.10,
including all rights to sue for all past and future infringements and collect
all past and future damages, as well as all rights to Prosecute and Maintain,
and enforce Assigned Patents in any and all countries of the world. For each of
the Assigned Patents, Curon shall deliver to BÂRRX within 30 days an assignment
in form reasonably acceptable to BÂRRX to evidence the transfer of the Assigned
Patents to BÂRRX. Such assignment shall specify BÂRRX as the owner by assignment
of the Assigned Patents.

2.2 Further Assurances. Curon agrees to: (i) execute and deliver to BÂRRX such
other instruments of sale, transfer, conveyance, assignment and confirmation;
(ii) provide such materials and information at BÂRRX’s expense; and (iii) take
such other actions, as BÂRRX may reasonably deem necessary or desirable in order
to effectively transfer, convey and assign to BÂRRX, and to confirm BÂRRX’s
title to, all of the Assigned Patents, and to assist BÂRRX in exercising all
rights with respect thereto at BÂRRX’s expense. Curon further agrees to
cooperate with and use reasonable efforts to assist BÂRRX in the Prosecution and
Maintenance and enforcement of the Assigned Patents, including assistance with
inventor review of patent filings and obtaining relevant signatures on patent
documents at BÂRRX’s expense.

 

- 3 -



--------------------------------------------------------------------------------

2.3 New ‘206 Patents. BÂRRX shall (i) provide prompt written notice to Curon
when BÂRRX makes or submits any Patent filing that reasonably could fall within
the definition of New ‘206 Patents and (ii) upon Curon’s request, deliver to
Curon all patent prosecution documents relating thereto, including providing a
copy of the claims. BÂRRX shall maintain in Schedule 1.10 and provide to Curon a
listing of all New ‘206 Patents, and their prosecution status, which shall be
amended at least quarterly for purposes of updating it. The Parties agree that
Curon shall not have any right to Prosecute and Maintain the New ‘206 Patents
listed in Schedule 1.10 and, as between the Parties, all such rights shall be
retained solely by BÂRRX; however, Curon shall have the right, upon written
request, to inspect the prosecution records of any New ‘206 Patent. Accordingly,
if Curon makes or submits any Patent filing that reasonably could fall within
the definition of New ‘206 Patents, Curon shall at its expense: (i) provide
prompt written notice to BÂRRX thereof; and (ii) deliver to BÂRRX all patent
prosecution documents relating thereto, including providing a copy of the
claims, and such instruments as are necessary to document and transfer title of
such New ‘206 Patents from Curon to BÂRRX, in the manner and form, and to the
locations, reasonably specified by BÂRRX.

ARTICLE 3

LICENSE GRANTS

3.1 License to BÂRRX.

3.1.1 Grant. Subject to the terms and conditions of this Agreement, Curon hereby
grants to BÂRRX a worldwide, exclusive, irrevocable, fully paid-up, perpetual
license in the BÂRRX Field under the Licensed Patents to make, have made, use,
sell, offer for sale, import and otherwise exploit products covered by the
Licensed Patents, and have any and all of the foregoing performed on its behalf,
in each case solely for applications in the BÂRRX Field.

3.1.2 Third Party License. The license BÂRRX receives under the provisions of
Section 3.1.1 by the grant by Curon of a sublicense permitted under any
agreement existing as of the Effective Date between Curon and a Third Party
(each, a “Third Party License”) shall be subject to the terms and conditions of
the applicable Third Party License. BÂRRX shall be solely responsible for the
payment of any and all royalties or other fees due under the Third Party License
as a result of activities by or under the authority of BÂRRX in the BÂRRX Field.
Curon hereby agrees to use commercially reasonable efforts to keep all Third
Party Licenses in effect for the existing term thereof and shall not amend any
such Third Party License in a manner that would adversely effect the rights
granted to BÂRRX hereunder. Without limiting the foregoing, Curon shall promptly
notify BÂRRX of any notice of breach given or received under any Third Party
License, or of any dispute likely to give rise to such a notice, and shall
cooperate with and afford BÂRRX the reasonable opportunity to cure such breach
on behalf of Curon, if so requested by BÂRRX.

3.1.3 Sublicensing. The license granted to BÂRRX under Section 3.1.1 shall
include the right to grant and authorize sublicenses within the scope of such
license. Any such sublicenses granted pursuant to this Section 3.1.3 shall be
subordinate to the terms and conditions of this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

3.1.4 New BÂRRX Field Patents. BÂRRX shall have the right to file New BÂRRX
Field Patents. Curon shall use reasonable efforts to assist BÂRRX in applying
for New BÂRRX Field Patents, including assistance with obtaining inventor review
of patent filings and signatures on patent documents and providing any documents
or information in its possession with respect thereto. BÂRRX shall (i) provide
prompt written notice to Curon when BÂRRX makes or submits any Patent filing
that reasonably could fall within the definition of New BÂRRX Field Patents and
(ii) upon Curon’s request, deliver to Curon all patent prosecution documents
relating thereto, including providing a copy of the claims. BÂRRX shall maintain
in Schedule 1.11 and provide to Curon a listing of all New BÂRRX Field Patents
and their prosecution status, which shall be amended at least quarterly for
purposes of updating it. Curon shall have the right, upon written request, to
inspect the prosecution records of any New BÂRRX Field Patent.

3.1.5 Other Patents. The Parties acknowledge that Schedule 1.7 does not include
all Patents Controlled by Curon or its Affiliates that are present or currently
pending as of the Effective Date. Schedule 3.1.5 lists the remaining Patents
that are present or currently pending and Controlled by Curon and that are not
listed in Schedule 1.7 (collectively, the “Other Patents”). BÂRRX shall have the
right to base a claim of priority under 35 U.S.C. § 120 on any Patent listed in
Schedules 1.7 or 3.1.5 for any application filed by BÂRRX that claims inventions
within the BÂRRX Field (the “Priority Right”). Any assignment of the Other
Patents (including in bankruptcy) to any Affiliate or Third Party shall be
subject to the foregoing Priority Right. Curon shall use reasonable efforts to
assist BÂRRX in applying for New BÂRRX Field Patents, including assistance with
obtaining inventor review of patent filings and signatures on patent documents
and providing any documents or information in its possession with respect
thereto.

3.1.6 Covenant Not to Sue. Curon hereby covenants (i) that within the BÂRRX
Field, Curon shall not commence, aid, prosecute or cause to be commenced or
prosecuted any legal action or other proceeding alleging infringement (direct or
contributory) or inducement of infringement of any Other Patents (including any
Patent that may later issue on a pending application within the Other Patents)
against BÂRRX, its Affiliates and their sublicensees, distributors, customers
and (ii) that any assignment of the Other Patents (including in bankruptcy) to
any Affiliate or Third Party shall be subject to the foregoing covenant not to
sue. Furthermore, the foregoing covenant not to sue shall inure to the benefit
of any successor in interest to BÂRRX and its Affiliates and accordingly any
such successor in interest shall have the right to enforce this covenant not to
sue.

 

- 5 -



--------------------------------------------------------------------------------

3.2 Grantback License to Curon.

3.2.1 Grant. To the extent any New ‘206 Patents filed by BÂRRX includes any
patent claims that are specifically directed to applications outside the BÂRRX
Field (each, a “Non-BÂRRX Field Claim”), and subject to the terms and conditions
of this Agreement, BÂRRX shall grant to Curon a worldwide, exclusive,
irrevocable, fully paid-up, perpetual license under the Non-BÂRRX Field Claims
to make, have made, use, sell, offer for sale, import and otherwise exploit
products covered by the Non-BÂRRX Field Claims, and have any and all of the
foregoing performed on its behalf, in each case solely for applications outside
the BÂRRX Field.

3.2.2 Sublicensing. The license granted to Curon under Section 3.2.1 shall
include the right to grant and authorize sublicenses within the scope of such
license. Any such sublicenses granted pursuant to this Section 3.2.2 shall be
subordinate to the terms and conditions of this Agreement.

ARTICLE 4

PAYMENTS

4.1 Consideration. In consideration of the rights and licenses granted by Curon
to BÂRRX hereunder, BÂRRX agrees to pay to Curon:

4.1.1 Two Million Dollars ($2,000,000) in cash, by wire transfer within two
(2) days after the Effective Date, and in accordance with written instructions
previously provided by Curon to BÂRRX ; and

4.1.2 One Million Dollars ($1,000,000) pursuant to a Secured Promissory Note in
the form attached hereto as Exhibit 4.1.2(1), which is secured pursuant to a
Security Agreement in the form attached hereto as Exhibit 4.1.2(2), each of
which is to be issued on the Effective Date.

4.2 Payments. All amounts payable hereunder by BÂRRX shall be payable in United
States Dollars to Curon.

ARTICLE 5

PROSECUTION, MAINTENANCE AND ENFORCEMENT OF LICENSED PATENTS

5.1 Prosecution and Maintenance.

5.1.1 General. Curon shall have the right to control, at its expense, the
Prosecution and Maintenance worldwide, in such countries as it deems
appropriate, of the Existing Curon Patents using counsel of its choice. Curon
shall keep BÂRRX reasonably informed on matters regarding the status of the
Prosecution and Maintenance of the Existing Curon Patents and Other Patents.
Curon shall maintain in Schedule 1.7 and provide to BÂRRX a listing of the
Existing Curon Patents, and their prosecution status, which shall be amended at
least quarterly for purposes of updating it. Curon shall also maintain in
Schedule 3.1.5 and provide to BÂRRX a listing of the Other Patents therein, and
their prosecution status, which shall be amended at least quarterly for purposes
of updating it. BÂRRX shall have the right, upon written request, to inspect the
prosecution records of any Existing Curon Patents or any Other Patent.

 

- 6 -



--------------------------------------------------------------------------------

5.1.2 New BÂRRX Field Patents. Notwithstanding anything to the contrary herein,
BÂRRX shall have the right to control, at its expense, the Prosecution and
Maintenance worldwide, in such countries as it deems appropriate, of the New
BÂRRX Field Patents using counsel of its choice. BÂRRX shall keep Curon
reasonably informed on matters regarding the status of Prosecution and
Maintenance of the New BÂRRX Field Patents by updating Schedule 1.11. Curon
agrees to cooperate with and use reasonable efforts to assist BÂRRX in the
Prosecution and Maintenance and enforcement of the New BÂRRX Field Patents,
including assistance with obtaining inventor review of patent filings and
signatures on patent documents and providing any documents or information in its
possession with respect thereto, at BÂRRX’s expense.

5.1.3 Backup Prosecution Rights. If Curon elects, at its sole discretion, to
abandon any Patent within the Existing Curon Patents, it shall provide BÂRRX at
least sixty (60) days’ prior written notice referencing this Section 5.1.3 and
referencing the specific Existing Curon Patent(s) that it intends to abandon,
and BÂRRX shall have the right to control, at its expense, the Prosecution and
Maintenance worldwide of any referenced Existing Curon Patent in the name of
Curon.

5.2 Enforcement.

5.2.1 General. If either Party determines that a Third Party is making, using or
selling a product that may infringe the Licensed Patents or a Patent licensed
under Section 3.2, such Party shall promptly notify the other Party in writing.
BÂRRX shall have the first right (itself or through a designee), at its sole
option, to bring suit to enforce the Licensed Patents against any infringement
directed solely to the BÂRRX Field or to defend any declaratory judgment action
with respect thereto; provided, however, that BÂRRX shall keep Curon reasonably
informed as to such activities. Curon shall have the right to participate in any
such action with counsel of its own choice at its own expense. All recoveries
received by BÂRRX from an action initiated by BÂRRX to enforce the Licensed
Patents shall be first applied to reimburse BÂRRX’s and then Curon’s
unreimbursed expenses, including reasonable attorneys’ fees and court costs,
incurred by such Party in the course of such action. Any remainder shall be
retained by BÂRRX. Curon shall have the first right (itself or through a
designee), at its sole option, to bring suit to enforce the Licensed Patents or
a Patent licensed in Section 3.2 against any infringement directed solely
outside the BÂRRX Field or to defend any declaratory judgment action with
respect thereto; provided, however, that Curon shall keep BÂRRX reasonably
informed as to such activities. BÂRRX shall have the right to participate in any
such action with counsel of its own choice at its own expense. All recoveries
received by Curon from an action initiated by Curon to enforce the Licensed
Patents or a Patent licensed in Section 3.2 shall be first applied to reimburse
Curon’s and then BÂRRX’s unreimbursed expenses, including reasonable attorneys’
fees and court costs, incurred by such Party in the course of such action. Any
remainder shall be retained by Curon.

5.2.2 Backup Enforcement Rights. In the event BÂRRX elects not to initiate an
action to enforce the Licensed Patents or a Patent licensed under Section 3.2
against a commercially significant infringement by a Third Party under the
provisions of Section 5.2.1, Curon may initiate

 

- 7 -



--------------------------------------------------------------------------------

such action at its expense. BÂRRX shall have the right to participate in any
such action with counsel of its own choice at its own expense. All recoveries
received by Curon from an action initiated by Curon to enforce the Licensed
Patents or a Patent licensed under Section 3.2 in accordance with this
Section 5.2.2 shall be first applied to reimburse Curon’s and then BÂRRX’s
unreimbursed expenses, including reasonable attorneys’ fees and court costs,
incurred by such Party in the course of such action. Any remainder shall, to the
extent the same pertains to an infringement of the Licensed Patents or a Patent
licensed under Section 3.2, be divided seventy-five percent (75%) to Curon and
twenty-five percent (25%) to BÂRRX. In the event Curon elects not to initiate an
action to enforce the Licensed Patents or a Patent licensed in Section 3.2
against a commercially significant infringement by a Third Party under the
provisions of Section 5.2.1, BÂRRX may initiate such action at its expense.
Curon shall have the right to participate in any such action with counsel of its
own choice at its own expense. All recoveries received by BÂRRX from an action
initiated by BÂRRX to enforce the Licensed Patents or a Patent licensed in
Section 3.2 in accordance with this Section 5.2.2 shall be first applied to
reimburse BÂRRX’s and then Curon’s unreimbursed expenses, including reasonable
attorneys’ fees and court costs, incurred by such Party in the course of such
action. Any remainder shall, to the extent the same pertains to an infringement
of the Licensed Patents or a Patent licensed in Section 3.2, be divided
seventy-five percent (75%) to BÂRRX and twenty-five percent (25%) to Curon.

5.3 Cooperation. Each Party hereby agrees to reasonably cooperate with respect
to activities undertaken in accordance with this Article 5, at the other Party’s
request and expense, including by joining as a party plaintiff and executing
documents. Accordingly in connection therewith, upon the request of and, at the
expense of a Party, the other Party shall make available at reasonable times and
under appropriate conditions relevant personnel, records, papers, information
and other materials in its possession and control.

5.4 Information. Without limiting any of the foregoing, Curon and BÂRRX shall
promptly notify each other in writing of any and all matters affecting the
validity and/or enforceability of the Licensed Patents.

ARTICLE 6

CONFIDENTIALITY

6.1 Confidentiality. Except to the extent expressly authorized by this Agreement
or otherwise agreed in writing, the Parties agree that the receiving Party shall
keep confidential and shall not publish or otherwise disclose or use for any
purpose other than as provided for in this Agreement any information or
materials furnished to it by the other Party pursuant to this Agreement that
either (i) the receiving Party reasonably should have known are confidential and
proprietary to the disclosing Party or (ii), if disclosed in tangible form, are
marked “Confidential” or with other similar designation to indicate their
confidential or proprietary nature or, if disclosed orally, are indicated orally
at the time of initial disclosure to be confidential or proprietary by the
disclosing Party and are confirmed as being confidential or proprietary by the
disclosing Party in a writing delivered to the receiving Party within a
reasonable time after such disclosure (collectively, “Confidential
Information”). Notwithstanding the foregoing, Confidential Information shall not
include any information to the extent that it can be established by written
documentation by the receiving Party that such information:

 

- 8 -



--------------------------------------------------------------------------------

6.1.1 was already known to the receiving Party, other than under an obligation
of confidentiality (except to the extent such obligation has expired or an
exception is applicable under the relevant agreement pursuant to which such
obligation established), at the time of disclosure;

6.1.2 was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;

6.1.3 became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

6.1.4 was independently developed by the receiving Party as demonstrated by
documented evidence prepared contemporaneously with such independent
development; or

6.1.5 was disclosed to the receiving Party, other than under an obligation of
confidentiality (except to the extent such obligation has expired or an
exception is applicable under the relevant agreement pursuant to which such
obligation established), by a Third Party who had no obligation to the
disclosing Party not to disclose such information to others.

Notwithstanding anything herein to the contrary, subject only to the provisions
of Sections 6.1.2, 6.1.3 and 6.1.5 above, all prosecution documents and other
information relating to (i) the Assigned Patents and the New BÂRRX Field Patents
shall be deemed to be Confidential Information of BÂRRX and (ii) the Excluded
Field shall be deemed to be Confidential Information of Curon.

6.2 Authorized Disclosure. Except as expressly provided otherwise in this
Agreement, each Party may use and disclose Confidential Information of the other
Party as follows: (i) in connection with the performance of its obligations or
as reasonably necessary or useful in the exercise of its rights under this
Agreement, including the right to grant licenses or sublicenses as permitted
hereunder; (ii) to the extent such disclosure is reasonably necessary in
Prosecuting and Maintaining Patents in accordance with this Agreement,
prosecuting or defending litigation related to this Agreement, complying with
applicable governmental regulations with respect to performance under this
Agreement, obtaining regulatory approval or fulfilling post-approval regulatory
obligations for products covered by Licensed Patents (and with respect to BÂRRX,
Assigned Patents), or as otherwise required by Law, provided, however, that if a
Party is required by Law to make any such disclosure of the other Party’s
Confidential Information it will, except where impracticable for necessary
disclosures (for example, in the event of medical emergency), give reasonable
advance notice to the other Party of such disclosure requirement and, in each of
the foregoing, (but not to the extent inappropriate in the case of patent
applications), shall use its reasonable efforts to seek confidential treatment
of such Confidential Information required to be disclosed; (iii) in
communication with advisors (including financial advisors, lawyers and
accountants) on a need to know basis, in each case under appropriate
confidentiality provisions substantially equivalent to those of this Agreement;
or (iv) to the extent mutually agreed to by the Parties.

 

- 9 -



--------------------------------------------------------------------------------

6.3 Prior NDA Agreement. This Agreement supersedes the Mutual Non Disclosure
Agreement between the Parties dated February 10, 2006 (the “Prior NDA”). All
information exchanged between the Parties under the Prior NDA shall be deemed
Confidential Information of the disclosing Party and shall be subject to the
terms of this Article 6.

6.4 Confidential Terms/Publicity. Each of Party agrees not to disclose to any
Third Party the terms and conditions of this Agreement without the prior written
consent of the other Party, except (i) to advisors (including financial
advisors, attorneys and accountants) and investors on a need-to-know basis under
conditions which reasonably ensure the confidentiality thereof; (ii) as required
by any court or other governmental body or as otherwise required by law; or
(iii) in confidence, in connection with a merger, acquisition of stock or
assets, proposed merger or acquisition, or the like; or (iv) as advisable or
required in connection with any government or regulatory filings, including
filings with the SEC.

ARTICLE 7

REPRESENTATIONS, WARRANTIES, AND DISCLAIMERS

7.1 General. Each Party represents, warrants and covenants to other that (i) it
has obtained all necessary corporate approvals to enter into and execute this
Agreement; (ii) it has the full right, power, and authority to enter into this
Agreement, to grant the rights and licenses granted herein, and to perform its
obligations hereunder; and (iii) it has not previously granted and will not
grant any rights in conflict with the rights and licenses granted herein.

7.2 By Curon. Curon further represents, warrants and covenants to BÂRRX that
(i) it is the sole and exclusive owner of the Assigned Patents and has the full
right and authority to grant the assignment and licenses granted to BÂRRX
herein; (ii) it has not previously granted, and will not grant during the Term,
any right, license or interest in or to the Licensed Patents, or any portion
thereof that is in conflict with the rights or licenses granted to BÂRRX under
this Agreement; (iii) the Assigned Patents are free and clear of any lien,
charges, encumbrances and security interests; (iv) to Curon’s knowledge, the
Licensed Patents and Other Patents are free and clear of any lien, charges,
encumbrances and security interests; (v) to Curon’s knowledge, as of the
Effective Date, there are no threatened or pending actions, suits,
investigations, claims or proceedings in any way relating to the Licensed
Patents or Assigned Patents; (vi) as of the Effective Date, it does not know of
any facts or circumstances that would render any portion of the Licensed Patents
or Assigned Patents invalid or unenforceable, (vii) Schedules 1.7 and 3.1.5
together list, as of the Effective Date, all present and currently pending
Patents Controlled by Curon, (viii) Curon has provided to BÂRRX a true, correct
and complete copy of each Third Party License as such is in effect as of the
Effective Date, (ix) as of the Effective Date, to Curon’s knowledge, neither it
nor any of its licensees under a Third Party Agreement is in material breach of
any provision of such Third Party Agreement, and Curon has neither given to, nor
received from such licensee notice of any such breach.

 

- 10 -



--------------------------------------------------------------------------------

7.3 By BÂRRX. BÂRRX further represents, warrants and covenants to Curon that
(i) it has the full right and authority to grant the licenses granted to Curon
herein; and (ii) it has not previously granted, and will not grant during the
Term, any right, license or interest in or to the Patents licensed under
Section 3.2, or any portion thereof that is in conflict with the rights or
licenses granted to Curon under this Agreement;

7.4 Disclaimers. EXCEPT AS EXPRESSLY SET FORTH HEREIN, NEITHER PARTY MAKES ANY
WARRANTIES OR REPRESENTATIONS (EXPRESS, IMPLIED, STATUTORY OR OTHERWISE) WITH
RESPECT TO THE SUBJECT MATTER HEREOF, AND SPECIFICALLY DISCLAIMS ANY AND ALL
IMPLIED WARRANTIES OR REPRESENTATIONS OF ANY KIND, INCLUDING WITHOUT LIMITATION
ANY WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

ARTICLE 8

INDEMNIFICATION

8.1 Indemnification of Curon. BÂRRX shall indemnify and hold harmless each of
Curon and its Affiliates, and the directors, officers, and employees of Curon
and of such Affiliates, and the successors and assigns of any of the foregoing
(the “Curon Indemnitees”), from and against any and all liabilities, damages,
settlements, claims, actions, suits, penalties, fines, costs and expenses
(including, without limitation, reasonable attorneys’ fees and other expenses of
settlement) (any of the foregoing, a “Claim”) incurred by any Curon Indemnitee,
based upon (i) a claim of a Third Party, to the extent resulting from the breach
of any of BÂRRX’s express obligations, representations and warranties set forth
in this Agreement or (ii) a claim relating to product liability concerning any
product, process, or service, made, used or sold pursuant to any assigned right
or license granted to BÂRRX under this Agreement.

8.2 Indemnification of BÂRRX. Curon shall indemnify and hold harmless each of
BÂRRX and its Affiliates, and the directors, officers, and employees of BÂRRX
and of such Affiliates, and the successors and assigns of any of the foregoing
(the “BÂRRX Indemnitees”), from and against any and all Claims incurred by any
BÂRRX Indemnitee, based (i) a claim of a Third Party, to the extent resulting
from the breach of any of Curon’s express obligations, representations and
warranties set forth in this Agreement or (ii) a claim relating to product
liability concerning any product, process, or service, made, used or sold
pursuant to any license granted to Curon under this Agreement.

8.3 Procedure. A Party that intends to claim indemnification under this
Article 8 (the “Indemnitee”) shall promptly notify the other Party (the
“Indemnitor”) in writing of any Claim in respect of which the Indemnitee intends
to require such indemnification, and the Indemnitor shall have sole control of
the defense and/or settlement thereof; provided that the Indemnitee shall have
the right to participate, at its own expense, with counsel of its own choosing
in the defense and/or settlement of such Claim. The indemnification obligations
of the parties in this Article 8 shall not apply to amounts paid in settlement
of any Claim if such settlement is effected without the consent of the
Indemnitor, which consent shall not be unreasonably withheld or delayed. The
failure to deliver written notice to the Indemnitor within a reasonable time
after the commencement of any

 

- 11 -



--------------------------------------------------------------------------------

such Claim, if prejudicial to its ability to defend such action, shall relieve
such Indemnitor of any liability to the Indemnitee under this Article 8, but the
omission so to deliver written notice to the Indemnitor shall not relieve the
Indemnitor of any liability to any Indemnitee otherwise than under this
Article 8. The Indemnitee under this Article 8 and its employees shall cooperate
fully with the Indemnitor and its legal representatives and provide full
information in the investigation of any Claim covered by this indemnification.

ARTICLE 9

MISCELLANEOUS

9.1 Governing Law. This Agreement and any dispute arising from the performance
or breach hereof shall be governed by and construed and enforced in accordance
with the laws of the State of California, without reference to conflicts of laws
principles.

9.2 Assignment. This Agreement may not be assigned by either Party without the
prior consent of the other Party hereto, except to a Person that succeeds to all
or substantially all of the first Party’s business or assets relating to this
Agreement whether by sale, merger, operation of law or otherwise; provided that
such assignee or transferee promptly agrees in writing to be bound by the terms
and conditions of this Agreement. This Agreement shall be binding upon
successors and permitted assigns of the Parties. Any assignment not in
accordance with this Section 9.1 shall be null and void.

9.3 Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY OR
ANY THIRD PARTY FOR ANY SPECIAL, CONSEQUENTIAL, EXEMPLARY OR INCIDENTAL DAMAGES
(INCLUDING LOST OR ANTICIPATED REVENUES OR PROFITS RELATING TO THE SAME),
ARISING FROM ANY CLAIM RELATING TO THIS AGREEMENT, WHETHER SUCH CLAIM IS BASED
ON CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, EVEN IF AN AUTHORIZED
REPRESENTATIVE OF SUCH PARTY IS ADVISED OF THE POSSIBILITY OR LIKELIHOOD OF
SAME.

9.4 Force Majeure. Except with respect to the payment of money, in the event
either Party hereto is prevented from or delayed in the performance of any of
its obligations hereunder by reason of acts of God, terrorism, war, invasion,
strikes, riots, earthquakes, storms, fires, energy shortage, acts of government
or governmental agencies, or any other cause whatsoever beyond the reasonable
control of the Party, the Party so prevented or delayed shall be excused from
the performance of any such obligation to the extent and during the period of
such prevention or delay.

9.5 Notices. All notices, requests and communications hereunder shall be in
writing and shall be personally delivered or sent by facsimile transmission
(receipt confirmed), mailed by registered or certified mail (return receipt
requested) postage prepaid, or sent by international express courier service
(e.g., Federal Express), and shall be deemed to have been properly served to the
addressee upon receipt of such written communication, to following addresses of
the Parties, or such other address as may be specified in writing to the other
Party:

 

- 12 -



--------------------------------------------------------------------------------

If to BÂRRX,

            addressed to:    BÂRRX Medical, Inc.       540 Oakmead Parkway      
Sunnyvale, California 94085       Attention:       Telephone:       Facsimile:
       with a copy to:    Wilson Sonsini Goodrich & Rosati       650 Page Mill
Road       Palo Alto, California 94303       Attention: James Shay or Ian
Edvalson       Telephone: (650) 493-9300       Facsimile: (650) 493-6811

If to Curon,

          addressed to:    Curon Medical, Inc.       46117 Landing Parkway      
Fremont, California 94538       Attention:       Telephone:       Facsimile:   
    with a copy to:    Ryan Kromholz & Manion, S.C.       P.O. Box 26618      
Milwaukee, WI 53226-0618       Attention: Daniel R. Ryan       Telephone:
262-783-1300       Facsimile: 262-783-1211

9.6 Waiver. Neither Party shall be deemed to waive or release any of its rights
or interests in this Agreement except if provided in an express writing. The
failure of a Party to assert a right hereunder or to insist upon compliance with
any term or condition of this Agreement shall not constitute a waiver of that
right or excuse a similar subsequent failure to perform any such term or
condition. No waiver by a Party of any condition or term in any one or more
instances shall be construed as a continuing waiver of such condition or term or
of another condition or term.

9.7 Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any jurisdiction, the Parties shall negotiate in good faith a
valid, legal and enforceable substitute provision that most nearly reflects the
original intent of the Parties and all other provisions hereof shall remain in
full force and effect in such jurisdiction and shall be liberally construed in
order to carry out the intentions of the Parties as nearly as may be possible.
Such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of such provision in any other jurisdiction.

 

- 13 -



--------------------------------------------------------------------------------

9.8 Interpretation. The captions and headings to this Agreement are for
convenience only, and are to be of no force or effect in construing or
interpreting any of the provisions of this Agreement. Unless specified to the
contrary, references to Articles, Sections or Exhibits mean the particular
Articles, Sections and Exhibits to this Agreement and references to this
Agreement include all such subparts. Unless context otherwise clearly requires,
whenever used in this Agreement: (i) he words “include” or “including” shall be
construed as incorporating, also, “but not limited to” or “without limitation;”
(ii) the word “day” or “year” means a calendar day or year unless otherwise
specified; (iii) the word “notice” means notice in writing (whether or not
specifically stated) and shall include notices, consents, approvals and other
written communications contemplated under this Agreement; (iv) the words
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
Agreement (including any and all subparts); (v) the word “or” shall be construed
as the inclusive meaning identified with the phrase “and/or;”(vi) provisions
that require that a Party, the Parties or any committee hereunder “agree,”
“consent” or “approve” or the like shall require that such agreement, consent or
approval be specific and in writing, whether by written agreement, letter,
approved minutes or otherwise; (vii) words of any gender include the other
gender; (viii) words using the singular or plural number also include the plural
or singular number, respectively; and (ix) references to any specific Law or
article, section or other division thereof shall be deemed to include the
then-current amendments thereto or any replacement Law thereof.

9.9 Independent Contractors. The relationship of Curon and BÂRRX established by
this Agreement is that of independent contractors. Nothing in this Agreement
shall be construed to create any other relationship between Curon and BÂRRX. No
Party shall have any right, power or authority to assume, create or incur any
expense, liability or obligation, express or implied, on behalf of any other
Party.

9.10 Bankruptcy. All rights and licenses granted hereunder or pursuant hereto
are, and shall be deemed to be, for purposes of Section 365(n) of the United
States Bankruptcy Code, licenses to rights of “intellectual property,” as
defined thereunder. Notwithstanding any provision contained herein to the
contrary, if the Party granting such rights is under any proceeding under the
United States Bankruptcy Code and the trustee in bankruptcy of such Party, or
such Party, as a debtor in possession, rightfully elects to reject this
Agreement, the licensed Party shall have the right, pursuant to Sections
365(n)(1) and 365(n)(2) of the United States Bankruptcy Code, to retain any and
all of the rights licensed to it hereunder, to the maximum extent permitted by
law, subject to any payments due to the licensor Party as specified herein. The
Parties intend that any other similar Law (whether domestic or foreign)
applicable in bankruptcy of a Party apply hereto.

9.11 Covenant of Further Assurances. Each Party covenants and agrees that,
subsequent to the execution and delivery of this Agreement and without any
additional consideration, it shall execute and deliver any further legal
instruments and perform such acts which are or may become necessary to
effectuate the purposes of this Agreement, including making any filings with the
U.S. Patent and Trademark Office or any foreign equivalents reasonable or
necessary to register the licenses and assignments granted hereunder.

 

- 14 -



--------------------------------------------------------------------------------

9.12 No Implied Obligations. Except as otherwise provided by Law, this Agreement
is not intended and shall not create any implied obligation on behalf of either
Party.

9.13 Entire Agreement; Modification. This Agreement with its Exhibits set forth
all the covenants, promises, agreements, warranties, representations, conditions
and understandings between the Parties with respect to the subject matter hereof
and supersedes and terminates all prior agreements and understandings between
the Parties, including the Prior NDA. No modification to this Agreement shall be
enforceable except if in a writing referencing this Agreement and signed by an
authorized representative of the Party against whom it will be enforced. For
clarity, once effective any agreement entered into pursuant to this Agreement
shall be independent from this Agreement and the rights and obligations of the
parties thereto shall be independent herefrom.

9.14 Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, and all of which together, shall constitute
one and the same instrument.

[The remainder of this page left intentionally blank; signature page follow]

 

- 15 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate by
their duly authorized representatives as of the Effective Date.

 

CURON MEDICAL, INC.    BÂRRX MEDICAL, INC. By:  

/s/ Larry C. Heaton II

   By:  

/s/ Greg Barrett

Name:   Larry C. Heaton II    Name:   Greg Barrett Title:   President & CEO   
Title:   President & CEO

 

- 16 -